UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6963


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD GIBSON, SR., a/k/a Bernard Willis,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:94-cr-00454-PJM-2)


Submitted:   December 20, 2011            Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Gibson, Sr., Appellant Pro Se.    Sandra Wilkinson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bernard    Gibson,     Sr.,       seeks    to    appeal        the    district

court’s order denying relief on his self-styled “Petition for

Relief From Judgment Pursuant to Federal Rule of Civil Procedure

60(d) and Rule 60(b)[.]”             Gibson has unsuccessfully challenged

his sentence numerous times, including in a true 28 U.S.C.A.

§ 2255 (West Supp. 2011) motion.                 Because Gibson’s motion was a

successive      and     unauthorized        § 2255      motion,        see     28     U.S.C.

§ 2255(h); In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997), the

district court was obligated to dismiss the motion, see United

States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003), and the

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

              A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief   on    the    merits,    a   prisoner      satisfies          this    standard      by

demonstrating        that     reasonable        jurists       would     find       that     the

district      court’s    assessment     of      the     constitutional             claims   is

debatable     or     wrong.     Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the


                                            2
prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,        and    that       the   motion   states      a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.         We   have    independently            reviewed     the   record     and

conclude      that    Gibson      has    not        made    the   requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court     and     argument         would    not   aid   the       decisional

process.



                                                                                   DISMISSED




                                               3